Citation Nr: 0732540	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  01-04 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
lumbosacral degenerative disc disease with radiculopathy.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his son and daughter, and a co-worker




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
November 1966.  He also served on active duty for training 
from January to September 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision of the Department 
of Veterans  Affairs (VA) Regional Office (RO) in New York 
City, New York.  In April 2001, the veteran testified at a 
hearing at the RO before a hearing officer.  A transcript of 
that hearing has been incorporated into the claims file.  In 
November 2005, the veteran was scheduled to appear at a Board 
hearing at the RO pursuant to his request for such hearing, 
but he failed to report to the hearing.  This matter was 
previously before the Board in May 2006 at which time it was 
remanded for additional development.

At the April 2001 RO hearing noted above, the veteran raised 
an informal claim for service connection for an anxiety 
disability as secondary to his service-connected back 
disability.  As this matter has not been developed for 
appellate review, it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran's lumbosacral degenerative disc disease with 
radiculopathy is manifested by pronounced impairment with 
neurological findings related to degenerative disc disease.

2.  The veteran's service-connected disability alone 
precludes him from securing or following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a 60 percent evaluation 
for lumbosacral intervertebral disc syndrome have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.71a, Diagnostic Codes 5293 (prior to September 26, 
2003), 5243 (effective September 26, 2003).

2.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for entitlement to a total rating based on 
individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103(A), 5107 (West 
2002) and implementing regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirements of VCAA.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. 
Nicholson, 19 Vet App 473 (2006).  However, the Board need 
not consider the question of VCAA compliance since there is 
no detriment to the veteran as a result of any VCAA 
deficiencies in view of the fact that the full benefits 
sought by the veteran as to the issues on appeal are being 
granted by this decision of the Board.

It is also worth noting in regard to VA's duty to notify and 
assist the veteran with his claims that he was scheduled for 
and notified of a VA examination in October 2006.  He was 
afforded this examination in order to obtain additional 
evidence regarding the severity and extent of his service-
connected back disability.  Unfortunately, however, the 
veteran failed to report to the examination without providing 
just cause.  Although VA's attempt to obtain additional 
evidence regarding the veteran's service-connected back 
disability has been frustrated by his failure to cooperate, 
and regulations provide that in such cases the claims shall 
be denied, the Board finds that there is sufficient evidence 
already on record to make informed favorable decisions in 
this appeal.  See 38 C.F.R. § 3.655(a), (b).  Such evidence 
includes the RO's receipt in September 2006 of a SSA 
determination and underlying medical records.

II.  Facts

In a January 1967 rating decision, the RO granted service 
connection for herniated nucleus pulposus L4-5, on the left, 
and assigned a 40 percent rating.  The RO reduced this rating 
to 0 percent in June 1970, and increased it to 10 percent in 
November 1970.  

The veteran complained during a private physical therapy 
evaluation in June 1999 of chronic recurrent low back pain 
radiating to the left gluteus maximus.  He was given epidural 
injections in June 1999.  Findings included lumbosacral 
tenderness, limited range of motion in all directions, 
numbness, and positive straight leg raising.  

The record contains an Absence Due to Illness form from the 
veteran's former employer, the MTA New York City Transit.  
This form, dated in October 1999, contains a physician's 
certification that the veteran had been unable to perform his 
work duties from September 15, 1999, to October 21, 1999, due 
to diagnoses of coronary artery disease, status post 
myocardial infarction.  The physician stated that the veteran 
would be able to return to employment on October 21, 1999.

In October 1999, the veteran filed a claim for an increased 
rating for his service-connected back disability.  

On file is a November 1999 neurological consultation report.  
According to this report, the veteran was initially seen in 
consult in October 1999 with a follow up visit in November 
1999.  He complained of persistent low back pain radiating 
into the left leg, along with difficulty on prolonged sitting 
and standing.  He also complained of episodes of left knee 
buckling, left thigh and leg cramping and sensory complaints.  
He denied any episodes of bowel or bladder incontinence.  An 
electromyelogram (EMG)/Nerve Conduction study performed in 
January 1999 revealed the presence of a left L5-S1 and right 
S1 radiculopathy, which was consistent with the multi-level 
lumbosacral radiculopathy, and possibly secondary to spinal 
stenosis.  Findings revealed that range of motion of all 
muscles was within normal limits.  There was a positive 
straight leg raising sign on the left leg.  There was 4+/5 
weakness of the left quadriceps femoris muscle and 4+/5 
weakness of the right ankle dorsiflexors.  Sensory 
examination was normal to both peripheral and corticosensory 
modalities.  Deep tendon reflexes were 2+ and symmetrical in 
the upper and lower extremities.  The veteran had normal gait 
and coordination.  The physician diagnosed the veteran as 
having lumbosacral radiculopathy of a multi-level nature, 
with lumbosacral spinal stenosis as the underlying etiology.  
He also diagnosed the veteran as having chronic neuropathic 
pain syndrome and heart disease.  He stated that the 
veteran's medical condition was permanent and that he was 
permanently disabled.

Private medical records show that the veteran was 
hospitalized in November 1999 after suffering a myocardial 
infarction.

On file is a December 1999 report from Robert P. Luca D.C., 
who stated that the veteran presented to his office in August 
1999 for evaluation and treatment of chronic low back pain.  
Objective findings in August 1999 included positive straight 
leg raising and positive Becterew on the left; positive 
Valsalva's Maneuver.  His deep tendon reflexes associated 
with the lumbar plexus were intact and equal bilaterally.  
Dr. Luca reported that the veteran's symptoms had 
progressively worsened over the past 18 months.  He remarked 
that the veteran was totally disabled and that it was 
unlikely that his disability status would improve due to the 
chronic nature and new complication that developed.  

VA outpatient records include a February 2000 neurology 
clinic note stating that the veteran had had a myocardial 
infarction two months earlier and was presently experiencing 
continued severe low back pain that radiated mostly in the 
left leg.  The neurological examination was found to be 
unchanged.  The veteran was assessed as having chronic 
invalidating low back pain radiating to the left leg and L5 
radiculopathy.

The veteran complained during an April 2000 VA examination of 
pain, weakness, and sciatica on the left side.  He also 
reported that his left leg gives out and he falls a lot.  His 
treatment included physiotherapy, percocet and injections.  
Precipitating factors of flare ups included being unable to 
walk more than a half block, sitting too long, standing too 
long, and shaving.  The veteran was noted to have a wooden 
cane, but no crutches or braces.  He denied undergoing 
surgery or further injury.  Regarding employment, the veteran 
said he worked as a New York City policeman from June 1969 to 
June 1970, but was then fired because he was told an injury 
"could recur [his] back condition".  He then changed to 
security work for 10 years before taking a job with the New 
York City Transit Authority as a token clerk.  He worked 
there for about 20 years.  He said his back got so bad that 
he put in and applied for disability retirement which he was 
now trying to get, but had not heard as of that date.  On 
examination the veteran walked with a slight forward tilt to 
8 degrees.  He had no limp.  He rose on his toes and heels 
slowly and shakily and squatted with his knees flexed to 85 
degrees.  There were no surgical scars on the spine, but a 
circular scar was seen and thought to possibly be a needle 
scar.  

Range of motion included forward flexion to 85 degrees, 
flexion to 20 degrees on the right and 18 degrees on the 
left, backward extension to 20 degrees and rotation from 0 to 
35 degrees, right, and 0 to 33 degrees, left.  Pain was noted 
at the extremes of motion of all motions of the back.  There 
was no muscle spasm and no weakness.  There was also no pain 
to percussion of the spine and no paravertebral muscle 
spasms.  Neurological findings revealed that knee jerks were 
active and equal, and ankle jerks were active, right greater 
than left.  Diagnostic and clinic tests results were 
consistent with lumbar radiculopathy at L4-5 and S1 on the 
left and L5 on the right.  The examiner diagnosed the veteran 
was having minimal hypertrophic changes of the lumbar bodies; 
minimal spondylotic changes in the lumbar bodies; left 
paracentral herniated disc at L4-5; and central herniated 
disc at L5-S1 with superior migration of disc material.  The 
examiner remarked that there was no substantial change in 
appearance in 1998 from that of a prior exam in 1995 and 
there was normal sacroiliac joint.

A VA peripheral nerve examination was also conducted in April 
2000.  The veteran reported that he had to stop working 
approximately six months earlier because of his back.  He 
described the pain as being located in the central and left 
side of his back and said it was only alleviated by lying 
down.  He said if he stood, walked or sat for any length of 
time, the pain became agonizing.  He added that there was 
some radiation to the posterior thigh.  He described episodic 
motor and sensory loss in the left leg and that the leg would 
suddenly go dead and at times he would collapse.  On 
examination cranial nerves were within normal limits.  Motor 
examination revealed slight weakness of left hip abduction, 
mild weakness of left foot dorsiflexion, normal extensor 
hallucis longus, normal psoas, quad, and plantar flexion.  
Sensory examination was essentially normal.  Deep tendon 
reflexes were 2+ at the biceps and 3+ at the ankle and knee.  
Babinski signs were withdrawal on both sides and gait 
revealed a limp favoring the left leg.  The veteran was 
diagnosed as having low back pain due to the degenerative 
lumbar disc disease and left leg and foot weakness consistent 
with L5 radiculopathy, probably due to degenerative disc 
disease.

In a May 2000 rating decision, the RO increased the 
evaluation for the service-connected lumbosacral spine 
disability to 40 percent, effective July 1998.

On file is a March 2001 private medical record from 
neurologist R.C. Krishna, M.D.  Dr. Krishna stated that the 
veteran was unable to return to work and was permanently 
disabled.  He remarked that the veteran went out of work 
because of his back condition and he diagnosed the veteran as 
having lumbar disc disorder and lumbosacral radiculopathy.

The veteran testified at a hearing at the RO in April 2001 
that his back disability entitled him to an increased 
evaluation and to a TDIU.  He said that he was no longer 
undergoing any treatment for his back and that he had done 
everything he was told to do for the last 36 years.  He said 
the only treatment he receives from VA is medication refills 
for pain medication - Oxyconden (480 mg a day).  He also said 
he had been using a VA prescribed cane for two years.  He 
reported that he had been hired as a police officer for a 
year on probation, but was told he could not remain a police 
officer because of his back.  He said that he had been seeing 
a private physician, Dr. Krishner, but was no longer seeing 
him.  He noted that he had recently been to see Dr. Raguthu, 
in March 2001, to get another EMG.  The veteran said that 
despite the pain medication he was still in pain, but that 
the pain medication helped him tolerate the pain.  He also 
reported that he falls, can't stand too long, and had "very 
bad" sciatica.  In this regard, he said he gets shooting 
pain up to once a week and sometimes twice a week, depending 
on what he's done.  He reported that the last job he had been 
with the New York Transit Authority and that he had that job 
for approximately 20 years.  He said he left that job because 
of his bad back.  He clarified that it was because of his 
back, and not his heart attack, that he had to stop working.  
He explained that he had been medically cleared to return to 
work in October 1999, but was told by his neurologist that he 
could not return to work because of his back disability.  He 
reported that he then applied and was granted Social Security 
Disability benefits for various disabilities, including his 
back.  A former coworker of the veteran testified that when 
he worked with the veteran, the veteran was always in pain.  
The veteran's son and daughter testified regarding the mental 
and physical struggles the veteran has had to endure because 
of his back disability.

The veteran also underwent a VA peripheral nerve examination 
in March 2003.  He complained of nearly constant back pain 
with radiation down both legs, left more than right.  He also 
complained of weakness in his lower legs when walking.  In 
addition, the veteran reported urinary urgency that had 
worsened since last year, but which might be related to his 
enlarged prostate.  On examination the veteran's muscle 
strength in his lower extremities was 4/5 on the right side 
with poor effort, and 3/5 on the left side.  Quadriceps was 
5-/5 on the right and 4/5 on the left side.  Distally was 5-
/5.  Reflexes on the right side were 1 to 2 plus, on the left 
side 2 plus.  There was decreased pinprick in the L5 
distribution on the left side.  Straight leg raising on the 
right side was 90 degrees and on the left side was 45 
degrees.  The veteran's gait was antalgic and he used a cane 
for walking.  The veteran was diagnosed as having chronic low 
back pain, most likely the veteran had bilateral L4-L5 (left 
greater than right) radiculopathy due to degenerative 
changes.

During a VA orthopedic examination in March 2003, the veteran 
complained of pain, weakness and falling a lot due to his 
left leg giving out on him.  He had sciatica on the left side 
and his left leg was numb.  He described the pain as a 
constant, dull ache, but the intensity could rise to 10 on a 
scale of 1 to 10.  He said anything could be a precipitating 
factor such as walking, coughing or turning.  He said pain 
was alleviated by lying down in a recliner.  For medication, 
the veteran reported taking Oxycodone (80 mg) three times a 
day and Gabapentin (66 mg).  He was noted to walk with a 
cane.  He reported that he could walk a 1/2 block, and could 
walk for two to three minutes.  He was unsteady and fell.  He 
reported difficulty in mobility and walking.  He said he last 
worked in September 1999 and last worked for the N.Y.C. 
Transit Authority for 20 years.  On examination the veteran 
walked slowly and unsteadily with a limp.  He had a slight 
forward tilt.  There was no list and he rose on his toes and 
heels slowly, unsteadily and shaking.  He could squat with 
his knees flexed to 45 degrees.  No surgical scars were seen.  
He flexed his back to the right 0 to 25 degrees and to the 
left 0 to 30 degrees, with normal being 0 to 35 degrees.  He 
hyperextended his back 0 to 15 degrees, with normal being 0 
to 35 degrees.  Forward flexion of the back was 0 to 80 
degrees, normal being 0 to 90 degrees.  Rotation was 0 to 35 
degrees, right and 0 to 20 degrees left, normal being 0 to 45 
degrees.  All motions were accompanied by pain and discomfort 
starting from the beginning to the end of motion.  There was 
painful motion and there was weakness.  There was no 
paravertebral muscle spasm or tenderness.  There was also no 
deformity or ankylosis of the spinal cord and no 
abnormalities of the musculature of the back.  Sensation was 
present in the sacral segments and knee jerks were active and 
equal.  Ankle jerks were also active.  The veteran was 
diagnosed as having degenerative disc disease within the 
lumbar spine and no focal abnormality within the thoracic 
spine.  He was also diagnosed as having lumbar radiculopathy 
L4, L5 and S1 on the left.  The examiner noted that the 
veteran had brought his recent EMG report dated in March 2001 
revealing radiculopathy, lumbar.

On file is a VA general examination report dated in April 
2003 that reflects diagnoses of coronary artery disease, 
history of sleep apnea, hypertension ruled out, chronic low 
back pain, depressive disorder, history of anxiety and 
history of blackouts of uncertain etiology.  The examiner 
opined that in view of the veteran's medical problems, it was 
not likely that his inability to be employed was solely due 
to his service-connected back condition.

In September 2006, the RO received records from the Social 
Security Administration (SSA).  These records show that the 
veteran was awarded SSA disability benefits effective in 
September 1999 due to a primary diagnosis of back disorder 
(discogenic and degenerative) and a secondary diagnosis of 
anxiety related disorder/functional nonpsychotic.  These 
records include an October 1999 medical report from R.C. 
Krishna, M.D., finding the veteran totally disabled and 
unable to return to work due to chronic neuropathic pain 
syndrome, myocardial infarction, angina and lumbar 
radiculopathy.  The medical records also note the veteran's 
cardiac disease.

III.  Analysis

A.  INCREASED RATING BACK

The present appeal involves the veteran's claim that the 
severity of his service-connected low back disorder warrants 
a higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  In order to evaluate the level 
of disability and any changes in condition, it is necessary 
to consider the complete medical history of the veteran's 
condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the disabilities of the spine, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003) (codified at 38 C.F.R. pt. 4).  The amendments 
renumber the diagnostic codes and create a general rating 
formula for rating diseases and injuries of the spine, based 
largely on limitation or loss of motion, as well as other 
symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

In this case, the Board notes that the RO addressed the new 
rating criteria in its May 2004 decision and May 2004 
supplemental statement of the case.  Therefore, the Board may 
also consider these amendments without first determining 
whether doing so will be prejudicial to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Under the old Formula for Rating Intervertebral Disc 
Syndrome, 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5293, a 
40 percent rating is in order when intervertebral disc 
syndrome is severe, characterized by recurring attacks with 
intermittent relief.  A maximum schedular rating of 60 
percent is awarded when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

The revised Formula for Rating Intervertebral Disc Syndrome 
based on incapacitating episodes provides for a 40 percent 
rating with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  Finally, a maximum schedular rating of 60 percent is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  
For purposes of evaluations under this revised Code, an 
incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, 
Note (1) (2007).

Turning to the old criteria for rating intervertebral disc 
syndrome, the Board finds that the veteran meets the criteria 
for a 60 percent evaluation.  That is, his lumbosacral 
intervertebral disc syndrome is pronounced with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and neurological findings appropriate to 
the site of the diseased disc with little intermittent 
relief.  Specific neurologic findings noted in the 
examination and treatment records since 1999 include positive 
straight leg raising, weakness, numbness on the left side and 
decreased pinprick and gait disturbance.  Thus, while the 
findings do not include muscle spasm or absent ankle jerk, 
the neurological findings noted above together with 
undisputable sciatic neuropathy with characteristic pain and 
little intermittent relief are sufficient to warrant the 
maximum evaluation available under the former rating criteria 
for intervertebral disc syndrome of 60 percent.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (effective before September 23, 
2002).

Based on the foregoing, the Board concludes that the evidence 
weighs in favor of granting a 60 percent evaluation for the 
veteran's service-connected degenerative disc disease, lumbar 
spine, with lumbar radiculopathy, under the former rating 
criteria for Diagnostic Code 5293 in effect prior to 
September 23, 2002.  Consideration of a higher rating based 
upon functional loss due to pain on use or due to flare-ups 
is not required, given that the maximum allowance for the 
veteran's service-connected back disability is being given 
under Diagnostic Code 5293.  See Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The only other schedular criteria reflecting higher than 60 
percent ratings under either the new or old criteria would be 
for residuals of a fractured vertebra (Code 5285 (pre 
September 26, 2003)) or ankylosis of the spine [Code 5286 
(pre September 26, 2003); Code 5242 (effective September 26, 
2003)].  However, in light of the absence of evidence of a 
fractured vertebra or ankylosis in this case, consideration 
of these Codes is not warranted.

B.  TDIU

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2007).  Where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b) 
(2007).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  See 38 C.F.R. § 3.341 (2007).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  See 38 C.F.R. § 4.19 (2007).

The veteran in this case is presently service connected for 
just his back disability and the increase to 60 percent per 
this decision means that he meets the percentage requirements 
for a TDIU under 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2007).

After considering the totality of the record, the Board finds 
the evidence regarding the veteran's employability secondary 
to his service-connected back disability to be in relative 
equipoise.  

In denying the veteran's claim for a TDIU, the RO did not 
dispute that the veteran is permanently totally disabled, but 
found that such disability is due to both service and 
nonservice-connected disabilities.  Supportive evidence in 
this regard includes an October 1999 medical note and a 
November 1999 medical consultation report, both from private 
neurologist Dr. Krishna, who found the veteran permanently 
totally disabled due to lumbosacral radiculopathy of a multi-
level nature, with lumbosacral stenosis as the underlying 
etiology, chronic neuropathic pain syndrome, and heart 
disease (emphasis added).  There is also the April 2003 
medical opinion from a VA general examiner who opined that in 
view of the veteran's multiple medical problems, it was "not 
likely" that his inability to be employed was solely due to 
his service-connected back condition.

The RO noted the fact that the veteran had had a heart attack 
in 1999 and stopped working that same year.  However, the 
veteran testified at a RO hearing in April 2001 that he had 
been medically cleared to return to work following his heart 
attack, but that his neurologist told him that he could no 
longer work due to his back.  There is sufficient convincing 
evidence on file that supports the veteran's testimony.  Such 
evidence includes an Absence Due to Illness form signed by a 
physician in October 1999 finding that the veteran had been 
incapacitated and unable to work from September 15, 1999, to 
October 21, 1999, due to coronary heart disease, heart attack 
and stent placement, but also finding that he could return to 
work on October 21, 1999.  There is also Dr. Kirshna's March 
2001 medical note that, unlike his October 1999 and November 
1999 records noted above, found that the veteran was 
permanently disabled and went out of work due solely to his 
back condition.  He diagnosed the veteran's back condition as 
including lumbar disc disorder and lumbosacral radiculopathy.  
In addition, there are the remarks from Robert P. Luca, D.C., 
in December 1999 that the veteran's back symptoms had 
progressively worsened over the prior 18 months and he was 
totally disabled.  Dr Luca went on to remark that it was 
unlikely that the veteran's disability status would improve 
due to the chronic nature and new complication that had 
developed.  Lastly, there are records from SSA awarding the 
veteran SSA benefits due to a primary diagnosis of back 
disorder (discogenic and degenerative) and a secondary 
diagnosis of anxiety related disorder/functional 
nonpsychotic.  Although the SSA records include medical 
records that pertain to the veteran's heart disease, this 
disability was not included as a basis for the award of 
disability benefits.

At the very least, the Board finds the evidence to be 
relative equipoise regarding satisfying the criteria for a 
TDIU.  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  As 
such, a total disability rating based on individual 
unemployability due to service-connected disability is 
granted.


ORDER

Entitlement to a 60 percent evaluation for lumbosacral 
degenerative disc disease with radiculopathy is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


